DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze (US 9196233 B2).
	Regarding claim 1, Schulze discloses an armrest (the protective cover 1A in Figs. 1-8) for an acoustic guitar (Abstract), comprising: a domed polymer (col. 3, lines 61-67) disk with a top panel (3) having a concave bottom face and a convex top face with a top arc (5) that contours to the curvature of a side of a guitar body (Figs. 2 and 5); and a front panel (1) that extends over the soundboard of a guitar (Fig. 1) with an outer face, an inner face and an arced front edge to prevent the cut off the flow of blood to a guitarist's arm (col. 2, line 64 – col. 3, line 10), said arced front edge parallel with said top arc (Fig. 7), and to protect said soundboard from damage (Abstract); wherein said front panel extends from said concave bottom face over the soundboard of said guitar (Figs. 1, 3), with an included obtuse angle of 90 degrees formed between said concave bottom face of said top panel and said inside face of said front panel so as to prevent a guitarist's arm or said front panel from contacting the soundboard (col. 4, lines 38-51); and at least one suction cup (4A) removably affixed to said disk, said suction cup having a domed configuration (Figs. 3, 4; col. 4, line 61 – col. 5, line 3).
	Schulze does not require explicitly: said domed polymer disk is a unitary single piece, and said included obtuse angle is 95 degrees.
	When discussing the prior art, Schulze mentions: the body of a guitar armrest can be constructed as a unitary single piece using a plastic mold (col. 2, lines 42-46; also see “Acoustic Guitar Armrests - Andreas Abel Armauflage and Saddle-A-Bout”, https://www.youtube.com/watch?v=83L4VOHJ3VU, viewed online on April 8, 2022, published online on Oct 8, 2017).
In view of Schulze’s discussion of the Abel Armrest, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct Schulze’s domed polymer disk to be a unitary single piece using a plastic mold. It is well-known that plastic injection molding technique has such advantages as fast production, enhanced strength, low labor costs, etc., thus making the modified Schulze guitar armrest more cost-effective.
As to the limitation of the included angle, because the instant claims of the present application do not any specific function or benefit of the claimed particulars of the included angle, the feature in question is considered to be merely a design choice of said included angle. Since Schulze teaches the general condition of the front panel, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schulze with providing a front panel with an optimal included angle such as an obtuse angle of 95 degrees, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claim 6, Schulze renders the claimed invention obvious (see discussion below for claim 9).
Regarding claim 7, the teaching of Schulze includes: said armrest comprises an arced front panel or lip, wherein at least one V notch is formed in said arced front panel or lip (see annotated Fig. 3 below).

    PNG
    media_image1.png
    459
    831
    media_image1.png
    Greyscale


Regarding claim 8, Schulze discloses: at least one V notch formed in said arced front panel (see discussion above for claim 7).
Regarding claim 9, Schulze discloses an armrest for an acoustic guitar that contours to the curvature of a side of a guitar body, extends over the guitar's soundboard, prevents the cut off the flow of blood to a guitarist's arm, prevents a guitarist's arm and the armrest from contacting the soundboard, and prevents the armrest from moving on said side of guitar body (Abstract; col. 2, line 64 – col. 3, line 10) comprising: a domed polymer disk with a top panel having a concave bottom face and a convex top face with a top arc; a front panel with an outer face, an inner face and an arced front edge parallel with said top arc, wherein said front panel extends from said concave bottom face over said guitar soundboard, 5soundboard, with an included obtuse angle of 95 degrees formed between said concave bottom face of said top panel and said inside face of said front panel; and at least one suction cup removably affixed to said disk, said suction cup having a domed configuration; and wherein said armrest is fabricated from a polymer having a hardness in the range of 60 to 65 on the Shore A durometer scale.with an included obtuse angle of 90 degrees formed between said concave bottom face of said top panel and said inside face of said front panel; and at least one suction cup removably affixed to said disk, said suction cup having a domed configuration (see discussion for claim 1 above).
Schulze does not require explicitly: said included obtuse angle is 95 degrees, and wherein said armrest is fabricated from a polymer having a hardness in the range of 60 to 65 on the Shore A durometer scale.
As discussed above for claim 1, because the instant claims of the present application do not any specific function or benefit of the claimed particulars (95 degrees) of the included angle, the feature in question is considered to be merely a design choice of said included angle. Since Schulze teaches the general condition of the front panel, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schulze with providing a front panel with an optimal included angle such as an obtuse angle of 95 degrees, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances.
As to the limitation about the material for fabricating the armrest, Schulze teaches: wherein said armrest is made of polymer material (col. 3, lines 61-67). Furthermore, when discussing the prior art, Schulze mentions: the body of a guitar armrest can be constructed using a plastic mold (col. 2, lines 42-46). In view of Schulze’s discussion of the Abel Armrest, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct Schulze’s domed polymer disk using a solid polymer plastic mold. It is well-known that plastic injection molding technique has such advantages as fast production, enhanced strength, low labor costs, etc., thus making the modified Schulze guitar armrest more cost-effective. Examiner further takes official notice that polymer material (e.g., medium hard mold or synthetic rubbers) having a hardness in the range of 60 to 65 on the Shore A durometer scale is well known in the art. It would have been obvious to one of ordinary skill in the art to select a well-known polymer material having a hardness in the range of 60 to 65 on the Shore A durometer scale to fabricate a solid polymer plastic armrest similar to the one as taught by taught by Schulze, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
4.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze in view of Hollinger (US 20030029961 A1).
Regarding claim 2, Schulze discloses: said at least one suction cup is removeably attached to said disk, and at least one bore formed through said disk extending between the convex top face and the concave bottom face of the disk (the bore on the top pad 3) for receiving the head 4 of the suction cup(s) (see Fig. 3).
Schulze, modified as discussed above for claim 1, does not mention explicitly: said bore is stepped; and at least one concave depression formed in said concave bottom face, centered about said at least one stepped bore, said at least one concave depression matingly conformed to receive said domed configuration of said at least one suction cup.  
	Hollinger discloses a suction cup support disk (12 in Fig. 8), comprising: at least one stepped bore (34), a concave bottom face (27); at least one concave depression (26) formed in said concave bottom face, centered about said at least one stepped bore, said at least one concave depression matingly conformed to receive a domed configuration of at least one suction cup (Fig. 8).  
	It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the disk structure in the invention of Schulze for holding the suction cup as taught by Hollinger. Doing so would obviously provide an improved structure for supporting the suction cup more robustly (Hollinger, para. 0006-0008).
	As to the rest of limitations in claim 2, Schulze renders it obvious: an included obtuse angle of 95 degrees formed at the interface between said concave bottom face of said top panel and said inside face of said front panel (see discussion for claim 1 above).  
	Regarding claim 3, Schulze, modified as discussed above for claim 1, discloses or teaches: a suction button (4) poised above an apex of said at least one suction cup, said suction button connected to said at least one suction cup by a neck (inherent to the suction head), said neck having a diameter less than a diameter of said suction button and less than a diameter of said at least one bore, wherein said diameter of said suction button exceeds said diameter of said at least one bore (inherent to the suction cup 4A in Figs. 3 and 4). 
	Schulze does not mention said bore is a stepped bore. However, as discussed in claim 2 above, the combination of Schulze and Hollinger renders the claim invention obvious.
	Regarding claim 4, Schulze, modified as discussed above for claim 1,  discloses: wherein said suction button extends above said convex top face (Fig. 3).
	Schulze does not mention explicitly: wherein said neck is frictionally engaged in said at least one stepped bore; and wherein said at least one suction cup has a bottom circular perimeter that resides in said concave depression above said concave bottom face.  
The teaching of Hollinger includes: wherein said suction button connected to the suction cup by a neck, said neck is frictionally engaged in said at least one stepped bore; and wherein said at least one suction cup has a bottom circular perimeter that resides in said concave depression above the concave bottom face of the suction cup support disk (Fig. 8). As such, the combination of Schulze and Hollinger renders the claim invention obvious.
Regarding claim 5, Schulze does not but the teaching of Hollinger includes: wherein said support disk has a perimeter with at least one suction release notch (46) formed there along, and wherein said at least one suction cup has a suction release tab (44) extending therefrom and positioned to extend from beyond said at least one suction release notch (para. 0026).  As such, the combination of Schulze and Hollinger renders the claim invention obvious.


Response to Arguments
5.	Applicant's arguments received 04/01/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-4 as set forth above in this Office action.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837